 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                  )   No. CR 19-2298-TUC-JAS (LCK)
 9                                              )
                Plaintiff,                      )   ORDER
10                                              )
     vs.                                        )
11                                              )
                                                )
12   Meggin Jahell Robinson,                    )
                                                )
13              Defendant.                      )
                                                )
14                                              )
15
       Pending before the Court is a Report and Recommendation issued by United States
16
     Magistrate Judge Kimmins that recommends denying Defendant’s motion to suppress. A
17
     review of the record reflects that the parties have not filed any objections to the Report and
18
     Recommendation and the time to file objections has expired. As such, the Court will not
19
     consider any objections or new evidence.
20
       The Court has reviewed the record and concludes that Magistrate Judge Kimmins’
21
     recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
22
     Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
23
     F. Supp. 2d 1203, 1204 (D. Or. 1998).
24
       Accordingly, IT IS HEREBY ORDERED as follows:
25
     (1) Magistrate Judge Kimmins’ Report and Recommendation (Doc. 50) is accepted and
26
     adopted.
27
     (2) Defendant’s motion to suppress (Doc. 20) is denied.
28
 1
 2
 3   Dated this 6th day of December, 2019.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                -2-
